


OLD MILL CORPORATE CENTER
FIRST AMENDMENT TO THE COLOCATION CENTER AGREEMENT




THIS AMENDMENT (this “Amendment”) is made and entered into this 6th day of
March, 2014 by and between OMTek, LLC (“Lessor”) and Overstock.com, Inc.
(“Lessee”).




RECITALS:


A.
Lessor (formerly known as Old Mill Technology Center, L.L.C.) and Lessee
previously entered into a Colocation Center Agreement dated December 1, 2004,
for approximately 2,000 square feet in the Old Mill Corporate Center III
Building (the “Premises”) located at 6350 South 3000 East, Cottonwood Heights,
Salt Lake County, Utah (“the Lease”).



B.
Lessor and Lessee desire to extend the Lease as set forth hereinafter:



    
NOW, THEREFORE, in consideration of their mutual promises and covenants set
forth hereinafter, the parties agree as follows:


1.
Extension of the Lease. The Lease shall be extended through January 31, 2017.



2.
Base Rent. Rent shall be decreased to $22,173.33 per month commencing on July 1,
2015.



3.
Base Rent Escalation. Rent shall escalate by three percent (3%) on July 1, 2016
to $22,838.53 per month.



4.
Tenant Improvements. Lessee accepts the Premises “as-is.” Lessee acknowledges
and agrees that upon execution of the First Amendment Lessor will not provide
the maintenance, monitoring, or other services that are required to operate the
Premises as a data center. Old Mill Corporate Center III, LLC will provide the
same services to the Premises that it provides the rest of the space in the Old
Mill Corporate Center III Building. Lessee further acknowledges that in exchange
for this Amendment and decrease in Base Rent, Lessee will be responsible for its
share of the building operating expenses and all electrical charges incurred in
its use of the Premises beginning on July 1, 2015.



5.
Real Estate Commission. Lessor and Lessee warrant that neither party is
represented by an outside real estate broker or agent in connection with this
First Amendment to the Lease. Lessor represents and warrants that it hasn’t paid
any commissions associated with Lessee’s Lease or amendments thereto.



6.
Provisions of Lease. Except as specifically modified by this First Amendment,
all of the provisions of the Lease, as previously amended, shall remain in full
force effect.



IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Colocation Center Agreement as of the day and year first above written.


LESSOR:
 
LESSEE:
 
 
 
 
 
OMTek, LLC    
 
Overstock.com, Inc.
 
 
 
 
 
By
  /s/ Richard M. Beckstrand     
 
By
  /s/ Jonathan E. Johnson III
 
 
 
 
 
Its:
   Manager         
 
Its:
   Executive Vice Chairman







